DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Presently amended claims 35, 36, 38, 40 and 41 have been amended so as to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. The application contains at least the following distinct species: 
Specie A: including features of figures 1, 2, 8, 11 and 12; 
Specie B: including features of figures 13-18.
Claims 35, 36, 38, 40 and 41 have been amended so as to be directed to features of Specie A.  Originally presented and examined claims have been directed to features of Specie B. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 35, 36, 38, 40 and 41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Claims 35, 36, 40 and 41 were previously rejected under 35 U.S.C. 103 as being unpatentable over Smith- 2014 publication in view of Smith- 2015 publication; and claim 38 was previously rejected under 35 U.S.C. 103 as being unpatentable over Smith- 2014 publication in view of Smith - 2015 publication and further in view of McCarvill. Rejection of claims 37 and 39 are moot in view of cancellation of claims 37 and 39.  Independent claim 35 has been amended to distinguish the claims from the elected embodiment based on election by original presentation MPEP § 821.03 (see details above). Dependent claims 36, 38, 40 and 41 depend directly from independent claim 35. 
Applicant's arguments filed March 14, 2022 with respect to rejection of claims 22-26, 28-30 and 32-34 under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. publication no. 2014/0046456 A1 (“Smith- 2014 publication”) in view of Smith U.S. publication no. 2015/0289996 A1 (“Smith- 2015 publication”); and rejection of claims 27 and 31 under 35 U.S.C. 103 as being unpatentable over Smith- 2014 publication in view of Smith - 2015 publication and further in view of McCarvill et al. U.S. publication no. 2006/0069450 A1 (“McCarvill”) have been fully considered but they are not persuasive. Independent claims 22 and 29 have not been amended in response to the non-final office action mailed October 13, 2021.  Dependent claims 23-28 and 30-34 depend directly from independent claims 22 and 29.  
With respect to rejection of independent claims 22 and 29, Applicant first argues that “the arrangement of components and features recited in claims 22 and 29 ‘provides unexpected results related to performance characteristics of a prosthetic foot’.”  However, the evidence and arguments of record fail to show ‘unexpected results’ in accordance with MPEP 716.02. Applicant has failed to establish a difference in the structure of the applied prior art to Smith-2014 publication in view of Smith-2015 publication as compared to the claimed structure and how any alleged structural differences (of which Examiner contends that there are no such differences) provides results that are unexpected and significant.  
Next, Applicant argues that “A person skilled in the art would not be motivated to combine the teachings of Smith-2014 in view of the teachings of Smith-2015 because the modification ‘would change the principles of operation of Smith-2014’.”  In particular, Applicant argues that modifying the foot of Smith- 2014 publication to include first and second leaf springs, as taught by Smith-2015 publication, in place of the single leaf spring of the top assembly would make the foot too stiff to perform the desired resiliency and rollover characteristics intended by the Smith-2014 design.  However, this argument is not persuasive because one of ordinary skill in the art at the time of the effective filing date of the claimed invention may increase the stiffness of the top assembly of Smith-2014 publication in order to accommodate to length changes of a foot, make the foot suitable for a particularly heavier user being fitted for the foot, due to significant weight gain of the user, during a training period while the user is becoming accustomed to the foot before adding additional spring to the step or due to particular user preference for a stiffer ankle.  None of these motivating factors for applying the double leaf spring configuration of Smith-2015 publication in place of the single leaf spring of the top spring assembly of Smith-2014 publication would ‘change the principle operation of the foot’ in accordance with the meaning of such phraseology- such as rending a reference inoperable for its intended purpose of providing a useable prosthetic foot to an amputee- as discussed in MPEP 2143.01 V-VI.
In Applicant’s remarks filed March 14, 2022, Applicant states that “Applicant will respond to the double patenting rejection after one of the applications is allowed.” However, contrary to the remarks and as stated in the previous office action mailed October 13, 2021, the double patenting rejection is not provisional and is based on the claims of an allowed patent. The non-statutory double patenting rejection is provided herein below.
Response to Declaration
Independent claim 35 has been amended to distinguish the claims from the elected embodiment. Dependent claims 36, 38, 40 and 41 depend directly from independent claim 35. The declaration is not directed to the newly recited claim features of claims 35, 36, 38, 40 and 41. Regardless, claims 35, 36, 38, 40 and 41 are presently withdrawn from consideration (see details above).
The declaration under 37 CFR 1.132 filed March 14, 2022 is insufficient to overcome the rejection of claims 22-26, 28-30 and 32-34 under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. publication no. 2014/0046456 A1 (“Smith- 2014 publication”) in view of Smith U.S. publication no. 2015/0289996 A1 (“Smith- 2015 publication”); and rejection of claims 27 and 31 under 35 U.S.C. 103 as being unpatentable over Smith- 2014 publication in view of Smith - 2015 publication and further in view of McCarvill et al. U.S. publication no. 2006/0069450 A1 (“McCarvill”) as set forth in the last Office action.
The declaration essentially refers to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of non-obviousness is commensurate in scope with the claims.  See MPEP § 716.  
Moreover, the declaration asserts many facts regarding beliefs about the prior art invention and commercial embodiments derived therefrom that are not germane to the rejection and issues of claim scope and patentability at hand.  Additionally, the declaration includes a statement which amounts to an affirmation that the affiant would not personally attempt to design a new foot in accordance with the teachings in the prior art or as set forth in the rejection.   However, this is not relevant to the issue of non-obviousness of the claimed subject matter and provides no objective evidence with respect thereto.  See MPEP § 716.
Furthermore, the declaration asserts that the device claimed in the application has recognized another advantage which would flow naturally from following the suggestion of the prior art.  However, it has been held that this cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Indeed, there is motivation to combine the features of the prior art as asserted in the rejection below.
Additionally, arguments regarding alleged unexpected results and changes of principle operation of the foot of the prior art through the modification derived from the combination of reference features is not persuasive for at least the reasons described herein above under “Response to Arguments”.
Moreover, Applicant attempts to discredit the device derived from the inventions of the combined prior art of Smith-2014 and Smith-2015 with arguments such as the device may be too expensive and difficult to produce. However, such opinions of the affiant are not relevant to the issue of non-obviousness of the claimed subject matter and provides no objective evidence with respect thereto.  
Finally, on the last page of the declaration, Applicant makes general assertions regarding the commercial success or market segment for the claimed device. However, such statements are not persuasive. Among other things, there is no showing the any commercial success flows from the functions or advantages of the claimed invention and Sales figures are not adequately defined. See MPEP 716.03(b) II and IV.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 28-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. publication no. 2014/0046456 A1 (“Smith- 2014 publication”) in view of Smith U.S. publication no. 2015/0289996 A1 (“Smith- 2015 publication”).
Regarding claims 22, 29 and 33, for example at least as disclosed in the embodiment of figures 4, Smith discloses a prosthetic foot (400), comprising: a toe end and a heel end (figures 4); a base spring (410) having a toe end portion extending to the toe end of the prosthetic foot (figures 4) and a heel end portion extending to the heel end of the prosthetic foot (figures 4), and opposed top and bottom surfaces (figures 4), a top spring assembly (420) mounted (near 450) to the top surface of the base spring (410) at the toe end portion thereof (e.g., see at least figures 4), the top spring assembly positioned above the top surface of the base spring (figures 4) and comprising a first spring member (420) having a distal end portion extending toward the toe end of the prosthetic foot and a proximal end portion extending away from the top surface of the base spring (410) (figures 4); and a second connection (450 and/or adhesive- figures 4 and paragraph [0027]) securing the distal end portion of the second spring member (duplicated spring member 420 as taught by Smith-2015 publication and discussed herein below) to the base spring (410) in a fixed position (figures 4; and paragraph [0027], etc.), the top spring assembly (420) being disconnected and spaced apart from the base spring (410) proximal of the second connection (450 and/or adhesive) and at a location distal of a midpoint along a length of the prosthetic foot (figures 4); the top spring assembly (including both first and second spring members as applied below) connected to the toe end portion of the base spring (410) (figures 4), wherein based on the configuration of the foot and spacing discussed above, the force are not directly transferred between the base spring (410) and the top spring assembly (420) along the portion of the base spring that is proximal of where the distal portions of the first and second springs are connected and distal of the midpoint along the length of the base spring (figures 4); and a prosthetic pyramid connector (330) (figures 4) connected to a proximal end of the top spring assembly (figures 4), the prosthetic pyramid connector configured to connect the prosthetic foot to a lower limb prosthesis (figures 4).
Smith is silent regarding the second spring member substantially as claimed.
In the same field of endeavor, namely prosthetic feet, for example, at least in the embodiment(s) of figures 1-8, Smith-2015 publication teaches a top spring assembly (12) including a first spring member (30- figures 2 and 3; and paragraph [0094], etc.) having distal end proximal end portions (e.g., figures 1-8); and a second spring member (32- figures 2-3; and paragraph [0094], etc.) spaced apart from the first spring member (30) along the distal end portion of the first spring member (e.g., figures 1-8), the second spring member (32) having a distal end portion and a proximal end portion (figures 2-3, etc.); and a first connection (including bond connection 42 or the like- paragraphs [0094]-[0095], etc.) securing the distal end portions of the first and second spring members to each other in a fixed position (e.g., see at least figures 1-8; and paragraphs [0094]-[0095]).  Smith-2015 publication teaches use of a top spring assembly (12) with first and second springs (30, 32) as an alternative to top spring (112, etc.-e.g., figures 11+) including only a single top spring depending on the desired spring characteristics of the foot device.   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the top spring assembly of Smith-2014 publication with first and second springs, as taught and/or suggested by Smith -2015 publication in order to optimize the foot characteristics for a particular user and/or application as taught and/or suggested by Smith-2015 publication, such as, in making the foot suitable for length changes of a foot, for a particularly heavier user being fitted for the foot, due to significant weight gain of the user, during a training period while the user is becoming accustomed to the foot before adding additional spring to the step or due to particular user preference for a stiffer ankle with predictable results and a reasonable expectation of success.  In the invention of Smith-2014 publication in view of Smith-2015 publication, as applied above, the first and second connections are overlapping at a common location along an anterior portion of the base spring, as both are positioned at a toe end portion of the foot as disclosed by the Smith 2014 and 2015 publications. 
Regarding claim 23, Smith-2014 publication in view of Smith-2015 publication teaches the second spring member (32 or the like as taught by secondary reference to Smith-2015 publication, as applied to the invention of Smith 2014 publication) is spaced apart from the first spring member (30 or the like as taught by the secondary reference to Smith-2015) along a portion of a length of the second spring member (32 or the like as taught by secondary reference to Smith-2015 publication, as applied to the invention of Smith 2014 publication) proximal of the second connection (e.g., see at least figures 1-8 of Smith-2015 publication).
Regarding claims 24 and 34, Smith-2014 publication in view of Smith-2015 publication teaches a spacer (42-e.g., figure 5 of Smith-2015 publication, etc.) between the first (30) and second (32) spring members.
Regarding claims 25 and 26, Smith-2014 publication discloses the first connection (450) is positioned proximal of the toe end of the prosthetic foot (e.g., see at least figures 4 and paragraph [0027] of Smith-2014 publication) and Smith-2015 publication discloses the second connection (near 42 or the like) is positioned proximal of the toe end of the prosthetic foot (e.g., see at least figures 1-8 and paragraphs [0094]-[0095] of the Smith-2015 publication).
Regarding claim 28, Smith-2014 publication clearly discloses teaches and/or suggests that the toe pad thickness should be modified in order to achieve a desired gait result (see at least paragraphs [0023]-[0024]).  Thus, Smith-2014 publication clearly discloses, teaches and/or fairly suggests the toe pads may be modified such that the first and second spring members are spaced apart a different distance from each other at the first connection than the base spring is spaced apart from the second spring member at the second connection substantially as claimed (see at least paragraphs [0023]-[0029]).
Regarding claims 30 and 37 (also note portion of claim 37 discussed with rejection of claim 36 herein below), Smith-2015 publication in the invention of Smith-2014 publication in view of Smith-2015 publication, as applied above, teaches the first spring member (30) is arranged in parallel with the second spring member (32) at least at the distal end portions of the first (30) and second (32) spring members (e.g., see at least figures 1-8 of Smith-2015 publication). 
Regarding claims 32 and 40, Smith-2014 publication discloses the base spring (i.e., ‘bottom member 410’ or the like) has a contoured shape along the length of the base spring (e.g., see at least figures and paragraph [0034]).

Claims 27 and 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. publication no. 2014/0046456 A1 (“Smith- 2014 publication”) in view of Smith U.S. publication no. 2015/0289996 A1 (“Smith- 2015 publication”) and further in view of McCarvill et al. U.S. publication no. 2006/0069450 A1 (“McCarvill”). 
Regarding claims 27, 31 and 38, as described supra, Smith-2014 publication in view of Smith- 2015 publication teaches the invention substantially as claimed.
Smith-2014 publication in view of Smith- 2015 publication is silent regarding the first and second spring members each have a C-shaped portion substantially as claimed.
In the same field of endeavor, namely prosthetic feet, McCarvill clearly teaches selection of a shape of a top spring assembly for connection of a prosthetic pyramid connector includes a possibility of providing a C-shaped portion (e.g.., at least figures 34, 38, 39 and 43-45) in order to optimize the spring response of the top spring assembly for a particular amputee and/or gait activity.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the first and second spring members of the top spring assembly each with a C-shaped portion in order to optimize the spring response at the connector to the needs of a particular amputee and/or gait activity with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-34 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-25 of U.S. patent no. 10,881,533 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application do not contain any features that are patentably novel with respect to the features claimed by the patent.  While the present application claims are broader than the patent claims in some regards and narrower in others, none of the differences in claim language constitute a patentable distinction between the two claimed inventions. The narrow claim features of the patent constitute a species of the presently claimed genus. The broad features of the patent are known at least based on the disclosures of the prior art referenced in this office action.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Of particular relevance to the claimed invention is a combination of features described by Christensen U.S. patent no. 7,172,630 and Merlette U.S. patent no. 5,593,456.  In at least the embodiment of figures 1, Christensen teaches all of the claim feature except for the base spring. However, in the same field of endeavor, Merlette expressly teaches selective use of a base spring as a known design choice (e.g., see at least col.  4, lines 5-7).  Seen another way, Merlette with the optional heel spring (base spring attachable in toe location see additional Christensen references cited in previous office actions) teaches all of the claim limitations except for the duplication of the top spring, which is known based on disclosures of at least one of McCarvill (applied above) and Christensen (cited during prosecution).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774